Citation Nr: 0737338	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  03-34 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from January 1981 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, that denied service connection for PTSD.  

In May 2005, the veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge (VLJ) presided at 
the RO, a transcript of which has been associated with the 
claims folder. 

This appeal was previously before the Board.  In August 2005, 
the appeal was remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development and 
readjudication.  The AMC/RO issued a supplemental statement 
of the case in April 2006 and the appeal is now before the 
Board.  


FINDING OF FACT

The veteran does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal involves somewhat conflicting medical evidence 
about whether the veteran has a current disability of PTSD.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).   Since the 
differences in the medical evidence is, to a significant 
degree, due to the veteran's unreliability as a historian, 
the veteran's credibility will be addressed first and the 
requirements of service connection will be addressed 
thereafter.  

I.  Credibility of the veteran 

The Board must analyze the probative value of all material 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996).  There is no 
doubt that the veteran is competent to present lay evidence 
concerning the events of 1976 when he incurred frostbite and 
he is also competent to report his symptoms to the Board and 
to the medical professionals who treat him.  38 C.F.R. 
§ 3.159(a)(2) (lay evidence is competent if provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Those matters are within his experience and require 
no special training to understand or to relate.  Layno v. 
Brown, 6 Vet. App. 465,471 (1994) (lay person is competent to 
present testimony about what the witness has actually 
observed and is within the realm of his personal knowledge).  

Notwithstanding his competence to present lay evidence, the 
issue of the veteran's  credibility must be examined 
separately.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(after competency, factual determination must be made about 
the probative value of the evidence).  The credibility of a 
witness can be impeached by, among other things, a showing of 
interest, bias, internally inconsistent statements, facial 
plausibility of his testimony, self-interest, inconsistency 
with other evidence of record, his demeanor during testimony,  
malingering, and a desire for monetary gain.  Caluza, 7 Vet. 
App. at 511-512.  Here, as discussed below, the veteran's 
credibility is undermined by his inconsistencies in relating 
events and symptoms and by his actions and statements that 
reflect an overriding interest in controlling his various 
disability claims.  

A.  The stressor incident

The veteran's account of his claimed stressor has changed 
quite a bit with each re-telling.  When he filed his 
September 1984 service connection claim for frostbite, he 
explained that while on an Army field exercise in 1976, he 
and two others were flown into the mountains in Fairbanks, 
Alaska, where it was about 20 degrees below zero.  They were 
there for about 8 hours before a medical helicopter picked 
them up.  

In seeking treatment for depression after being diagnosed 
with hepatitis C, the veteran's counselor told him about PTSD 
and noted that the veteran was able to relate to some of the 
symptoms.  The veteran then told the counselor about the 
events of 1976.  He explained that when the three soldiers 
were taken to the top of the mountain, they jumped out of the 
helicopter into chest-deep snow.  When they were able to get 
out of that and set up camp, they were unable to get the 
heater to work, so they burned the ration boxes for heat, but 
that did not last very long.  The temperature was well below 
freezing and the batteries in the radio were frozen so they 
had no contact with anyone.  Twelve hours later, they heard a 
helicopter, so they ran out of the tent and used all the gas 
they had to cover the ground and light a signal fire.  When 
the gas was ignited, the veteran was caught within the fire, 
but was not injured by the fire; he did incur frostbite from 
the incident.  May 1, 2002, Mental Health Note (MHN).

Four weeks later, in May 2002, the veteran filed a claim for 
service connection for PTSD.  The statement in support of his 
claim indicated the temperature was 40 degrees below zero 
rather than the 20 degrees below zero that he had previously 
related.  Instead of 8 hours on the mountain, as he 
originally reported, or 12 hours, as he reported in his last 
account, in this statement, he said he had been there for 10 
hours.  They had access to the radio because they made a fire 
from the ration cartons and used that fire to thaw out the 
radio's frozen battery.  Although he noted that there were 
bear tracks everywhere, he said that what they were afraid of 
was that they would freeze to death.  In this account, the 
fire from the fuel was the result of instructions by the 
helicopter pilot.  When they lit the gasoline, the veteran 
was encircled with flames.  When he ran through the flames 
without being burned, he fell into a small crevasse and was 
buried in snow that was neck high.  The others were able to 
get him out and he was hospitalized for a week for frostbite 
of the hands and feet.  May 28, 2002, Statement in Support of 
Claim.  

Finally, at the May 2005 hearing before the undersigned VLJ, 
the veteran testified that it took 12 hours before they had 
any communication with anyone.  They were told to light a 
fire and when the veteran ran out of the flames, he fell into 
a hole.  It took 3 men to get him out of that hole.  At the 
hearing, the veteran emphasized that it was fear of wildlife 
that haunts him.  He said they were 40 miles away from the 
nearest nothing [sic] and there was nothing but wildlife-
bears, moose, whatever.  One of  the veteran's biggest fears 
was the animal tracks of moose and bear.  They had no live 
ammunition, only blanks.  Anything could have snatched them 
and that was something that always stuck with him.  The 
veteran did not mention that fear at any of his mental health 
treatment appointments.  

The January 1976 Statement of Medical Examination and Duty 
Status report provides that the veteran and two others were 
stationed at a radio retrans site where they erected their 
tent but could not get the Yukon stove going.  Radio contact 
was not made until 2300 hours at which time it was learned 
that the veteran might have frostbite.  A helicopter was 
immediately sent for him.  The following day, the platoon 
sergeant inspected the site.  He said that here was wood in 
the area that could have been burned in the stove.  The 
attending physician noted that the veteran incurred frostbite 
of the left heel and a determination was made that the injury 
was incurred in the line of duty.  

The veteran and his representative argued at the May 2005 
hearing that it does not matter if his accounts are not 
consistent with the official service record of what happened.  
They argued that the important thing is that it was a 
frightening experience and he was traumatized by it.  
Transcript, pp. 8-9.  Here, however, the changing details of 
the claimed stressor story is evidence of how the veteran is 
not reliable in providing accurate information.  

B.  The PTSD symptoms

The record shows that the veteran only complained of PTSD 
symptoms when reminded by VA that there was a need for him to 
have evidence of that disability for purposes of establishing 
his service connection claim.  Before the veteran was aware 
of PTSD, at his mental health treatment visits for depression 
arising out of his hepatitis C diagnosis, he complained of no 
symptoms of PTSD other than insomnia and depression.  
March 4, 2002, OPC Nurse Clinic Note (he denied disturbing 
memories, thoughts or images or that he felt distant or cut 
off from other people); March 27, 2002, MHN; April 24, 2002, 
Mental Health Clinic Triage Note; see also June 24, 2002, MHN 
(no PTSD complaints); August 20, 2002, MHN (no PTSD 
complaints).  

Once he was informed of the symptoms of PTSD, he told his 
counselor a dramatic story about fearing for his life.  
May 1, 2002, MHN (veteran also expressed a desire to learn 
all he could about PTSD).  The veteran then filed a May 2002 
claim for service connection.  When, in September 2002, he 
was notified of the evidence needed to establish his claim, 
he brought up PTSD symptoms at his next few mental health 
treatment visits.  October 21, 2002, MHN (veteran told 
psychiatrist of stressor incident for the first time; he 
complained of having unidentified PTSD symptoms); February 3, 
2003 (veteran spoke a little about intrusive thoughts from 
his active duty trauma); April 13, 2003, MHN (he reports he 
continues to have intrusive thoughts and an occasional dream 
about military trauma).  

The rating decision denying his claim was issued in 
June 2003.  Thereafter, the veteran reported many symptoms of 
PTSD to his counselor, but reported a different list of 
symptoms to the psychiatrist the following week.  Compare 
July 18, 2003, MHN (to the counselor, the veteran endorsed 
ten symptoms of PTSD but denied flashbacks or hypervigilance) 
with July 25, 2003, MHN (to psychiatrist, veteran complained 
of flashbacks, hyperarousal, and three other symptoms).  

When his primary physician expressed concern about the effect 
possible anti-viral hepatitis C treatment might have on his 
mental health (because the treatment caused depression and 
fatigue), the veteran's mental health symptoms dramatically 
improved and he stopped going for mental health treatment for 
a while.  June 3, 2003, MHN (adjustment disorder with 
depressed mood, significantly improved); July 18, 2003, MHN 
(veteran has many missed appointments; August 18, 2003 (after 
SSA judge said getting hepatitis C treatment would improve 
his changes of a disability award, he seemed prepared to 
tolerate the side effects of the treatment).  After the 
treatments were terminated, he returned for mental health 
visits.   

In March 2005, the veteran mentioned no PTSD symptoms at his 
visit where he informed the psychiatrist that his Social 
Security claim for a back disability had been denied despite 
his purported back-related insomnia.  March 28, 2005, MHN.  
But once his personal hearing was scheduled in this appeal, 
he once again went to the psychiatrist and brought up PTSD 
symptoms.  April 25, 2005, MHN (veteran told psychiatrist he 
has a hearing in May; she recorded that he though being lost 
in the woods was a life-threatening experience, that he had 
ongoing nightmares and intrusive thoughts, and that we was 
avoiding things like going into the woods or going out in 
winter).  Finally, when the appeal was remanded and he was 
notified in August 2005 of the evidence needed to establish 
his claim, he complained again to his psychiatrist about his 
PTSD; she noted, however, that his complaints did not 
identify any symptoms of PTSD other than nightmares.  
October 28, 2005, MHN.    

From this evidence in the claims folder, the veteran's 
symptoms appear to wax and wane with the adjudication 
process.  There are too many correlations between the 
adjudication process and his complaints of PTSD symptoms for 
that to be mere coincidence-especially when the record lacks 
evidence of the veteran's commitment to receiving treatment 
for PTSD.  Even ignoring the missed appointments immediately 
following a death in his family, he had a long history of 
cancelling, delaying, or failing to show up for his mental 
health appointments.  February 3, 2003, MHN (veteran's last 
visit was in May 2002); February 3, 2004, MHN (counselor 
records that the veteran had a history of no-shows and 
cancellations and had never really gotten into the therapy 
process); March 28, 2005, MHN (patient returns after more 
than a year).  The record reveals that he shows up primarily 
when it serves his purpose of supporting a disability claim 
with VA or SSA.  

In this regard, the veteran has been very frank about how his 
priority is pursuing the financial gain based on his 
disabilities.  In August 2002, the psychiatrist noted that he 
was pursuing financial assistance through a number of 
agencies and described appropriately going through those 
channels.  They talked about vocational rehabilitation, which 
he had tried in 1992, but she recorded that he was hesitant 
to do that again because he felt it would interfere with his 
claims for financial assistance.  August 20, 2002, MHN.  See 
also October 21, 2002, MHN (suicide would be damaging 
financially since he felt either VA or SSA would come through 
so he just needed to wait it out).  

In August 2003, the veteran told the psychiatrist that at his 
SSA hearing, the judge had implied that her decision would be 
more favorable if he were involved in hepatitis C treatment, 
as that would present another reason he would be disabled 
from work.  The psychiatrist recorded that he was 
understandably much more interested in beginning hepatitis C 
treatment as he felt it would be another factor that would 
make him eligible for SSA payments.  She found it was 
noteworthy that he had been very interested in pursuing the 
treatment before.  They spent that session discussing the 
depressive effects of the treatment and she concluded that 
his major depressive disorder with a single episode of 
moderate intensity had significantly improved.  August 18, 
2003, MHN.  

At his March 2005 appointment with the VA psychiatrist, the 
veteran reported that his SSA back disability had been denied 
because his condition was not considered severe enough to be 
considered totally disabled.  While he complained that he was 
unable to work because of his back pain, he admitted that he 
did not participate in pain management services or physical 
therapy and he saw his primary care physician only annually 
about it.  When the psychiatrist suggested that the level of 
treatment described might be inconsistent with his claim of 
total disability, he determined that he would talk to his 
primary care physician about the severity of his back pain.  
At that same meeting with his psychiatrist, she spoke with 
him about his interest in returning for mental health 
treatment given his primary focus on back pain and financial 
problems.  She noted that he was eventually able to be 
redirected to acknowledge that even if he received disability 
payments from SSA, his underlying medical problems would 
still persist.  She encouraged him to set small goals for 
himself.  March 28, 2005, MHN.  

When he returned to visit the psychiatrist three weeks later, 
the veteran reported that he felt much better.  Whereas 
before he had felt stuck in the situation, now he was taking 
control of his various medical and financial problems.  He 
had thought about his need for better evaluation and pain 
management.  He informed her that his personal hearing for 
his VA claim was coming up and he began to talk about his 
PTSD symptoms.  April 25, 2005, MHN.  At the outpatient 
clinic the next day, he reported that the pain in his back 
had worsened, stating that the pain was 7 on a scale of 10.  
But the VA staff physician recorded that he moved easily 
around the exam room without evidence of discomfort, he was 
able to lie back and sit up without pain or discomfort, and 
while he professed to have significant pain, he made no 
follow-up appointments.  He noted that the complains of 
radicular symptoms and numbness were not consistent with 
normal dermatomal pattern.   The doctor recorded that he was 
concerned about the veteran's request for narcotics because 
of his history of substance abuse.  April 26, 2005, Provider 
Clinic Note; April 26, 2005, OPC Nurse Clinic Note.  

And at the July 2005 meeting with the psychiatrist, the 
veteran pointed out that he was still pursuing his SSA and VA 
claims.  The psychiatrist recorded that the veteran 
reluctantly recognized that his symptoms were greatly 
alleviated, but he stated that he anticipated that his 
depression would return.  He then described coping very 
actively with, and resourcefully with, looking for financial 
assistance.  July 2005 MHN.  

It might be possible to interpret these events and statements 
differently.  The veteran attributed his missed medical 
appointments to being too depressed to go out.  His strong 
desire to get hepatitis C treatments could be interpreted as 
a responsible choice for his long-term health.  His desire to 
learn more about PTSD might be seen as becoming aware of his 
medical conditions.  His statements about becoming more 
active in his evaluations might appear to be steps in taking 
responsibility for, and control of, his health.  And there 
certainly is nothing wrong pursuing SSA or VA disability 
benefits.  But when the entire record is reviewed, the 
consistent theme is the veteran's focus on his disability 
claims and making statements that will advance those claims.  
Thus, from the pattern of his behavior, his credibility in 
talking about his symptoms is seriously undermined.  

C.  Statements contrary to facts in the record

There are other inconsistencies in the record that undercut 
the veteran's credibility in describing his symptoms.  He 
told medical professionals that he is self-isolating.  But 
the record shows that he has close friends in Alaska 
(February 6, 2006, C&P Report), he keeps busy with his five 
grandchildren (October 21, 2002, MHN) and baby-sits some of 
them on a daily basis (January 29, 2003, MHN; February 2006 
C&P Report), his relationship with his wife is good 
(April 14, 2003, MHN), he takes his wife on her errands 
because she does not know how to drive (February 2006 C&P 
Report), and at least twice during the adjudication of this 
claim, he traveled to visit family in Pennsylvania 
(August 20, 2002, MHN; August 18, 2003, MHN; July 28, 2005, 
MHN), which he enjoyed.  

He has reported that he avoids going out in the cold, but the 
record shows that he worked for several years removing snow 
from people's roofs during the winter.  August 29, 2003, SWS 
Individual Note; August 25, 2003, Psychosocial Evaluation; 
February 2006 C&P Report.  And while he often complains that 
he can not sleep at night either due to his chronic back pain 
or due to his nightmares about the stressor event, he also 
indicated that every day, he takes two naps during the 
daytime.  March 18, 2003, MHN.  He has denied a history of 
alcohol abuse (February 2006 C&P Report) and also given 
details of alcohol abuse since age 12 (August 25, 2003, 
Psychosocial Evaluation).  

Given how information from the veteran is not consistent with 
his own accounts or with other information in the record and 
how the patterns of his complaints appear to be related more 
to obtaining disability payments than to receiving treatment, 
the Board finds that the veteran's testimony concerning his 
PTSD symptoms is not entitled to much weight.  


II.  Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

With respect to the first requirement, a veteran cannot 
qualify for service connection without a medical finding of a 
current disability.  Congress specifically limits disability 
compensation to those who have a present disability.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (a currently 
existing disability is required to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is not appropriate without 
evidence of a presently existing disability).  Special rules 
for establishing service connection for PTSD require that the 
medical evidence to establish PTSD must include a diagnosis 
made in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. 
§ 3.304(f) (specific evidentiary rules for PTSD).  To meet 
the requirements of 38 C.F.R. § 4.125, a mental disorder 
diagnosis must conform to the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
ed.) (DSM-IV) and be supported by the findings in the 
examination report.  

A C&P examination was conducted in February 2006.  The VA 
examiner diagnosed the veteran with chronic pain disorder, 
mood disorder due to hepatitis C, and marijuana and cocaine 
abuse in full sustained remission.  But he concluded that the 
veteran's condition did not meet the diagnostic criteria for 
PTSD.  The C&P examiner found it particularly significant 
that while the veteran claimed that he was traumatized by 
being buried in deep snow, he does not avoid cold weather or 
deep snow.  He pointed out that the veteran returned to 
Alaska and settled there and for many years was self-employed 
removing snow from the roofs of houses.  

The C&P examiner also noted that while the veteran attributes 
his anxiety and affective symptoms to the described 1976 
event, he has several medical problems, including chronic 
back pain and hepatitis C that has been unresponsive to 
treatment.  
The examiner reviewed the veteran's claims file and, in 
particular, reviewed the treatment notes by the VA 
psychiatrist the veteran had been seeing.  Her notes 
initially diagnosed the veteran as suffering from an 
adjustment disorder, alluding to marital problems.  Later, 
she changed her diagnosis to major depressive disorder, and, 
PTSD related to the claimed 1976 stressor incident.  But the 
C&P examiner disagreed with the PTSD diagnosis.  He noted the 
veteran's two psychosocial and environmental problems:  he 
was in some financial distress and he was in conflict with 
the adjudication system of the SSA.  And he concluded that 
the veteran's condition did not meet the diagnostic criteria 
for PTSD, as described in the DSM-IV.  

The record does not show that either the treating VA 
psychiatrist or the VA counselor made a PTSD diagnosis that 
conformed to the criteria set forth in the DSM-IV and was 
supported by findings in an examination report.  To be sure, 
they each sometimes listed PTSD as part of the veteran's 
problems or as part of their impressions from the session.  
See July 25, 2003, MHN (PTSD added to impression of major 
depressive disorder, with single episode, improving, and 
chronic pain); August 18, 2003, MHN (major depressive 
disorder, with single episode of moderate intensity, 
significantly improved, and PTSD); April 25, 2005, MHN (major 
depressive disorder, recurrent, somewhat improved, and PTSD, 
prolonged); October 28, 2005, MHN (major depressive disorder, 
significantly improved, and PTSD); but see March 28, 2002, 
MHN (depression); April 24, 2002, MHC Triage Notes 
(depressive disorder, NOS); May 1, 2002, MHN (depression, 
even though PTSD discussed); June 24, 2002, MHN (adjustment 
disorder with depressed mood); August 20, 2002, MHN (major 
depressive disorder, single episode, improved); October 21, 
2002, MHN (adjustment disorder with depressed mood); 
February 3, 2003, MHN (depression although they discussed 
sleep disrupted by military trauma); March 2003, MHN 
(adjustment disorder with depressed mood, improved); 
April 14, 2003, MHN (depression); June 3, 2003, MHN 
(adjustment disorder with depressed mood, significantly 
improved); July 18, 2003, MHN (major depression, moderate 
single episode and cocaine abuse, full sustained remission; 
veteran reported denial of PTSD claim); August 25, 2003, 
Psychosocial Assessment (PTSD not mentioned); March 28, 2005, 
MHN (major depressive disorder, recurrent, severe, without 
psychosis);  July 28, 2005, MHN (major depressive disorder, 
single episode, currently stabilized).  But even the 
psychiatrist noted that while the veteran expressed 
frustration with his PTSD, he was not able to identify any 
PTSD symptoms, other than nightmares.  October 28, 2005, MHN.  

And when the veteran complained to the counselor that his 
claim had been denied because PTSD had not been listed as a 
diagnosis in VA's computer records, the counselor had to look 
back at his past notes to see that they had previously 
discussed PTSD at his second session.  July 18, 2003, MHN.  
This evidence shows that, as discussed in the first section 
of this decision, the veteran would occasionally bring up 
PTSD symptoms and they would be recorded, but there was no 
consistent focus on that disability by his treating medical 
providers.    

To the contrary, it appears from the mental health notes, 
that when he brought to their attention that PTSD was not 
listed in the computer, they listed the PTSD diagnosis.  And 
contrary to the requirements of 38 C.F.R. § 4.125, in neither 
the psychiatrist's nor the counselor's notes was there a 
discussion of how the veteran's condition met the criteria 
set forth in the DSM-IV.  

Of course, the February 2006 C&P examiner's report also did 
not include in the report a discussion of each of the 
criteria for a PTSD diagnosis and how his findings 
demonstrated that such a diagnosis was not warranted.  But 
the focus of his report was that those criteria had not been 
met and he did discuss some criteria that were lacking.  

As stated previously, it is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. at 30.   The C&P 
examiner explicitly reached his conclusion after reviewing 
the entire record and after focusing on whether the DSM-IV 
criteria had been met.  He noticed the inconsistencies 
between what the veteran reported as symptoms and the facts 
as they appeared in the record.  The VA psychiatrist and VA 
counselor, on the other hand, considered whatever symptoms 
were reported to them each time because their focus was on 
treating the veteran.  And as discussed in the first section, 
the veteran's statements about his symptoms and his stressor 
incident are not reliable.  Thus, the Board determines that 
the opinion of the C&P examiner that the veteran does not 
have a current disability of PTSD is entitled to much greater 
weight than the occasional listing of PTSD in the notes of 
the treating VA psychiatrist and VA counselor.  

Having assigned greater weight to the C&P examiner's opinion, 
the evidence against the claim is greater than the evidence 
in favor; thus, there is no reasonable doubt to resolve in 
this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Having found that the record does not establish that the 
veteran has a current disability of PTSD, the first 
requirement for service connection for PTSD has not been met 
and the claim cannot be granted.  As a result, the issue of 
whether the stressor is supported by credible supporting 
evidence in the record need not be reached here.  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Although the September 2002 letter did not meet all the 
requirements for notice before the June 2003 adverse 
decision, all but one of those defects was cured by the 
August 2005 notice sent to the veteran before the claim was 
readjudicated in the April 2006 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice); see also Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006).  

The AMC/RO's August 2005 letter describing the evidence 
needed to support the veteran's claim described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not, however, address what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award for service connection.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, the veteran was not prejudiced by 
the flaws in the original August 2005 letter because service 
connection is denied, thus rendering moot any issues with 
respect to implementing an award.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records and VA 
treatment records, by conducting a C&P examination, and by 
providing the veteran with an opportunity to present sworn 
testimony before the undersigned VLJ at a personal hearing.  

The record shows that the veteran has been pursuing a 
disability claim with SSA with respect to his back and that 
his hepatitis C might also have become part of that claim.  
On six separate occasions, VA requested SSA to send those 
records, but the records were never obtained.  VA is required 
to make as many requests as are necessary to obtain relevant 
records from a federal record-keeper.  38 C.F.R. § 159(c)(2).  
VA may end its efforts to obtain such records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile, for 
example, when VA is advised that the records do not exist or 
that the custodian does not have them.  Id.  Then, VA must 
provide the veteran with notice that the records are not 
available.   38 C.F.R. § 3.159(e)(1).  The RO did not comply 
with the regulation's requirements here.  But since the 
veteran's claim was based on the disabilities of his back and 
hepatitis C rather than PTSD, the veteran was not prejudiced 
by VA's failure to obtain those records.  


ORDER


Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


